UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KRUCIAL STAFFING, LLC

¥,

FEDERAL INSURANCE COMPANY, et al.,

Plaintiff, No, 1:20-cv-08202

Defendants.

 

 

VOLUNTARY STIPULATION OF DISMISSAL WITHOUT PREJUDICE

It is hereby stipulated and agreed pursuant to Fed. R. Civ. P. 4i(a)(1)(A) by and between

Plaintiff Krucial Staffing LLC (“Krucial”) and Defendant Federal Insurance Company

(“Federal”) through undersigned counsel of record, as follows:

1.

The instant action, and all claims therein, is hereby dismissed as against Federal, without
prejudice.

If, on or before April 22, 2022, Krucial should file another action against Federal based
on or including the same claims or arising from the same nucleus of operative facts as are
set forth in the instant action (the “Possible Second Action”), for purposes of calculating
the statute of limitations, the Possible Second Action shall be deemed to have been filed
on October 2, 2020, the date that the instant action originally was filed, and any

limitations periods shall be deemed to be tolled from the date the instant action is

dismissed until April, 22, 2022.

3. Each party is to bear its own legal fees, costs and expenses.
Dated: New York, New York
May 5, 2021

By: SL en bo
Edward J. Kirk

Scott W. Schwartz

CLYDE & CO US LLP

405 Lexington Avenue, 16th Floor
New York, NY 10174

(212) 710-3900

Counsel for Defendant

Federal Insurance Company

 

By:
Joseph Iemma

SHOOK, HARDY & BACON L.L.P.
1325 Avenue of the Americas

28th Floor

New York, NY 10019

(212) 989-8844

Douglas S. Beck

W. Clark Richardson

SHOOK, HARDY & BACON L.L.P.

2555 Grand Blvd.

Kansas City, MO 64108

(816) 474-6550

Counsel for Defendant National Liability &
Fire Insurance Company

SO ORDERED.

Date: May __, 2021

By:/s/_ Joshua J. Pollack

Joshua J. Pollack

Lathrop GPM LLP

2049 Century Park East

Suite 35008

Los Angeles, CA 90067

(319) 789-4600

Counsel for Plaintiff Krucial Staffing LLC

Case 1:20-cv-08202-PGG Document It 30 Filed 05/06/21 Page 2 of 3

 

US. District Judge
Case 1:20-cv-08202-PGG

Dated: New York, New York
May 5, 2021

By:
Edward J. Kirk

Scott W. Schwartz

CLYDE & CO US LLP

405 Lexington Avenue, 16th Floor
New York, NY 10174

(212) 710-3900

Counsel for Defendant

Federal Insurance Company

Document 30 Filed 05/06/21 Page 3 of 3

By:/s/_ Joshua _J. Pollack

Joshua J. Pollack

Lathrop GPM LLP

2049 Century Park East

Suite 3500S

Los Angeles, CA 90067

(319) 789-4600

Counsel for Plaintiff Krucial Staffing LLC

By: tL __

Joseph Iemma

SHOOK, HARDY & BACON L.L.P.

1325 Avenue of the Americas
28th Floor

New York, NY 10019

(212) 989-8844

Douglas S. Beck
W. Clark Richardson

SHOOK, HARDY & BACON L.L.P.

2555 Grand Blvd.
Kansas City, MO 64108

(816) 474-6550

Counsel for Defendant National Liability &

Fire Insurance Company

SO ORDERED.

Date: May _, 2021

 

USS. District Judge
